ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 10 November 2020 in which claim 1 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections of the claims are withdrawn in view of the amendments.  

3.	Claims 1-4 and 6-7 are under prosecution.

Interview Summary
4.	The interview summary is acknowledged and the interview record is complete.

Claim Interpretation
5.	The claims are subject to the following interpretation:
	A.	Claim 1 (upon which claims 2-7 depend) comprises a “branched nanochannel,” which is further defined by claim 6 as having a diameter of 50 nm to 1000 nm, and is alternatively further defined by claim 7 as having a micron scale length.  In addition, a review of the specification yields no limiting definition of what is encompassed by the claimed “nanochannel.”  The claimed nanochannel is therefore In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). 
B.	Claim 2 states that the device further comprises “an electrode within each of the three or more fluid chambers.”  Based on the specification (including, for Example, Figure 10), the claim is interpreted as encompassing a different electrode in each of the chambers, as opposed to a single electrode (i.e., the claimed “an electrode”) that is partitioned between each of the chambers.
	C.	Claim 3 states that the nanopores are dimension “to allow a linearized nucleic acid to pass through the nanopores.”  Based on the specification (including, for Example, Figure 10), the claim is interpreted as not necessarily requiring placement of the nanopores and nanochannels so that a single (i.e., “a”) linearized nucleic passels through all of the nanopores.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.	The application has been amended as follows:
IN THE CLAIMS
This application is in condition for allowance except for the presence of claims 8-20 directed to inventions non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: the specific claimed arrangement of the claimed structures is free and clear of the cited prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Claims 1-4 and 6-7 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634